Order entered March 26, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                               V.

                                KRISTINA KASTL, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-09-01374-E

                                           ORDER
       Before the Court is appellant’s March 24, 2014 motion requesting (1) reconsideration of

this Court’s order denying production of the tape recording of the May 31, 2013 hearing, (2) that

a supplemental reporter’s record be filed containing the exhibits admitted into evidence at that

hearing, and (3) an extension of time to file his brief. We DENY appellant’s motion to the

extent he asks this Court to reconsider its previous ruling regarding production of the tape

recording.

       In an order dated December 17, 2013, the Court ordered Vikki Ogden, Official Court

Reporter for County Court at Law No. 5 of Dallas County, Texas, to file a supplemental

reporter’s record containing the exhibits admitted into evidence at the May 31, 2013 hearing.
The requested supplemental reporter’s record was filed on December 20, 2013. Accordingly, we

DENY the motion as moot with respect to supplementing the reporter’s record with the exhibits.

       We DENY appellant’s motion to the extent he requests an extension of time to file a

brief. Appellant’s brief is due May 1, 2014.

                                                   /s/    ADA BROWN
                                                          JUSTICE